Citation Nr: 9905927	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  89-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by low back pain.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for left shoulder pain.

4.  Entitlement to a temporary total disability rating based 
on hospitalization, from April 5-7, 1990.

5.  Entitlement to a temporary total disability rating based 
on hospitalization, from February 10-12, 1992.

6.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
arthrodeses of toes of both feet.

7.  Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to 
January 1986.  In a December 1986 administrative decision, 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) determined that the appellant was 
eligible for benefits based upon his initial period of 
obligation from February 20, 1979 to February 19, 1982, and 
that his discharge, with other than honorable discharge, on 
January 15, 1986 was a bar to benefits for the period from 
February 20, 1982 to January 15, 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1986 rating decision of the 
Los Angeles, California, RO, which denied entitlement to 
service connection for a disorder manifested by low back 
pain; a February 1991 decision of the Los Angeles, 
California, RO, which denied entitlement to a temporary total 
disability rating based on hospitalization, from April 5-7, 
1990; a November 1992 rating decision of the Los Angeles, 
California, RO, which denied entitlement to service 
connection for left shoulder pain; a December 1992 decision 
of the Los Angeles, California, RO, which denied entitlement 
to a temporary total disability rating based on 
hospitalization, from February 10-12, 1992; an April 1996 
decision of the Jackson, Mississippi, RO, which denied 
entitlement to an annual clothing allowance; a November 1996 
decision of the Jackson, Mississippi, RO, which denied 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
arthrodeses of toes of both feet; and a January 1997 rating 
decision of the Jackson, Mississippi, RO, which denied 
service connection for PTSD.

The issue of entitlement to service connection for a disorder 
manifested by low back pain was before the Board previously 
in August 1989 and December 1990.  Each time, it was remanded 
to determine whether the appellant had received an upgraded 
character of discharge for the period from February 20, 1982 
to January 15, 1986, which had been deemed other than 
honorable.  The requested development has been completed.

The appellant appeared at a hearing held at the RO on June 
18, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

The case was certified to the Board by the Jackson, 
Mississippi RO.

The issues of entitlement to service connection for left 
shoulder pain; entitlement to a temporary total disability 
rating based on hospitalization, from April 5-7, 1990; and 
entitlement to a temporary total disability rating based on 
hospitalization, from February 10-12, 1992, will be discussed 
in the REMAND portion of this decision.

The issues of entitlement to service connection for a 
psychiatric disorder claimed as stress attacks and mental 
problems, for hypertension, for degenerative arthritis 
claimed as joint pain in the right shoulder and both lower 
legs, for service connection for calluses on the right foot; 
whether new and material evidence has been submitted to 
reopen a claim for service connection for flat feet; 
entitlement to an increased evaluation for calluses on the 
left foot, currently evaluated as 10 percent disabling; and 
entitlement to individual unemployability, were all denied by 
the Los Angeles, California RO in the November 1992.  The 
appellant filed a Notice of Disagreement in November 1992.  
In December 1992, the Los Angeles, California, RO issued a 
Statement of the Case, which in pertinent part, deferred 
consideration of these issues.  These issues are referred to 
the RO for appropriate development.

The issue of whether new and material evidence has been 
submitted to reopen a determination that the character of the 
appellant's discharge from February 20,1982 to January 15, 
1986, is a bar to Department of Veterans Affairs (VA) 
benefits, raised informally in the appellant's January 1997 
statement, is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
nexus between any incident of honorable service and his 
disorder manifested by low back pain.

2.  The medical evidence of record does not currently 
establish the presence or diagnosis of PTSD.

3.  The appellant has presented no competent medical evidence 
of showing that there were any unintended residuals of 
treatment received during his hospitalizations and treatment 
by VA.

4.  The appellant is service-connected for calluses on his 
left foot.

5.  The appellant uses topical prescription medications for 
his calluses.

6.  A VA medical professional has reported that the 
appellant's medications would not cause irreparable damage to 
his outergarments.

7.  Neither the VA Chief Medical Director nor a designee of 
the Director has certified that the appellant's use of 
medication prescribed by a physician causes irreparable 
damage to the appellant's outergarments.


CONCLUSIONS OF LAW

1.  The claims for service connection for a disorder manifest 
by low back pain and PTSD are not well grounded and there is 
no further statutory duty to assist the appellant in 
developing facts pertinent to his claims.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim for entitlement to benefits under 38 U.S.C.A. 
§ 1151 for arthrodeses of toes of both feet is not well 
grounded and there is no further statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.385 
(1998).

3.  The criteria for entitlement to an annual clothing 
allowance have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 
1991); 38 C.F.R. § 3.810 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Low back pain

Service medical records indicate that in April 1983 the 
appellant was treated for pain in the lower lumbar region.  
The appellant stated that he lifted heavy equipment on a 
daily basis.  The diagnosis was rule out muscle spasms.  The 
appellant was treated again three days later and stated that 
most of the pain had gone away.

On June 28, 1983, an examiner noted that the appellant's low 
back pain, which he had reported one week previously, had 
stopped.

In June 1984 the appellant was treated for lower back pain 
radiating on his right side.

In April 1985 the appellant was treated for low back pain 
secondary to an abnormal gait.

At a May 1985 examination, the appellant noted that he did 
not wear a brace or back support.  He noted that he 
experienced recurrent back pain.  An evaluation of his spine 
was normal.

An undated record  notes that the appellant complained that 
one year previously he had injured his back and left 
shoulder.  The diagnosis was muscle strain.

In September 1985 the appellant was treated for chronic low 
back pain.

In October 1985 the appellant was treated for a chronic back 
strain.  An X-ray examination revealed no abnormalities.  
Later that month, the appellant was examined by a physical 
therapist.

In November 1985 the appellant was treated for low back pain.

In December 1985 the appellant was treated with physical 
therapy for low back pain.

At a December 1985 examination, the appellant noted that he 
felt that he would have problems with his back with lifting.

In January 1986 the appellant was treated by a physical 
therapist for mechanical low back pain, which was resolving.

Post service, at a February 1986 examination by Gerino 
Pangan, M.D., the appellant reported that he had no history 
of head or spinal injuries and no psychiatric disorder.  The 
examination of his spine was normal.

Private medical records from the Santa Fe Family Health Care 
Center indicate that in June 1986 the appellant was treated 
for muscle pain in his upper back.  The appellant stated that 
approximately seven months previously he had injured his back 
and his left shoulder while lifting an ammunition crate and 
that pain came and went since that episode.

In March 1988 the appellant was treated at the Santa Fe 
Family Health Care Center for recurrent low back pain since 
1986.

In February 1989 the appellant was treated at the Santa Fe 
Family Health Care Center for recurrent low back pain since 
1986.  The diagnosis was lumbosacral sprain.

In April 1990 the appellant was treated as a VA outpatient 
and was noted to have no limitation of motion of his lumbar 
spine and no swelling or deformity.

On April 13, 1990, John M. King, M.D., examined the 
appellant.  The appellant complained of pain in the lower 
back and pain in both feet.  He reported that he had injured 
his back on several occasions while serving in the United 
States Army.  He stated that his first injury occurred while 
lifting in 1981 or 1982.  He added that he re-injured his 
back in April 1983 and October 1989.

He stated that he had flat feet for many years, that he had 
undergone surgery for the removal of bunions and calluses, on 
April 7, 1990, and that he had pins placed in both feet.

An X-ray examination of the lumbar spine revealed 
straightening of the normal lordotic curvature.  Dr. King 
diagnosed status-post surgery on feet, chronic lumbar spine 
sprain, and rule out lumbosacral disc disease.

In May 1990 the appellant, as a VA outpatient, complained of 
a bad back, which started before he got out of service.  The 
examiner diagnosed rheumatoid arthritis and degenerative 
joint disease.

In September 1990 the appellant was treated by Angelo 
Ongveloso, M.D., for lower back pain.  An X-ray examination 
of the appellant's spine was normal.

In October 1990 Dr. Ongveloso treated the appellant for low 
back pain.

In November 1990 Dr. Ongveloso treated the appellant for low 
back pain.

A November 1990 VA X-ray examination of the appellant's spine 
revealed minimal vertebral compression of L1 through L5 and 
T1 with intact disc spaces.  There was an unfused left 
transverse process of L1.

In February 1991 Dr. Ongveloso treated the appellant for low 
back pain.

In May 1992 Joseph Billock, M.D., examined the appellant.  
The appellant complained of back pain, which began in 1980 or 
1981.  He reported that he injured his back three times in 
the military.  Dr. Billock diagnosed degenerative arthritis.

In October 1992 the appellant complained, as a VA outpatient, 
of low back pain since 1980.  An X-ray examination of the 
appellant's spine resulted in a diagnosis of degenerative 
joint disease of the lumbar spine from L1 through L5 with 
Schmorl's node at the terminal end plates at L2, L3, L4, and 
L5.

In September and October 1993 the appellant was treated as a 
VA outpatient for chronic back pain.

In April 1994 a VA physical therapist noted that the 
appellant reported that he had injured his back in service 
approximately ten years previously.

In August 1996 the National Personnel Records Center reported 
to the RO that the appellant's request for an upgrade of his 
discharge had been denied on January 3, 1994.

At the June 1997 hearing, the appellant testified that he had 
injured his back in 1980 while working in the motor pool.  He 
stated that he re-injured his back several times but that he 
did not recall how many times.  He stated that he was treated 
while in service and diagnosed with a low back strain.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, competent medical evidence establishing a 
nexus, or link, between the conditions treated or diagnosed 
after service and those noted in service, is required to 
support a well-grounded claim for service connection.  
Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu, 2 Vet. 
App. at 494-95.  In this case, there is no competent medical 
evidence linking the low back pain, first noted to be treated 
in April 1983, after the appellant's period of honorable 
service, to any event or etiology in his period of honorable 
service.

Although medical records, dated in 1990 and later, from the 
VA, Dr. King, and Dr. Billock, note that the appellant 
injured his back in 1980 or 1981, those notations reflect 
only the lay history provided by the appellant.  Mere 
transcription of lay history is not "competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for a disorder 
manifested by low back pain.  Caluza, 7 Vet. App. 498.  The 
appellant's contentions have been carefully considered; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service, which has been deemed honorable.  Espiritu, 2 Vet. 
App. 492.  The appellant believes that his disorder 
manifested by low back pain was incurred during his period of 
honorable service; however, he lacks the medical expertise to 
enter an opinion regarding a causal relationship between his 
disability and any claimed in-service onset.  See id. at 494-
95.  His assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellant's claim plausible or possible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 5 Vet. App. 
at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 
81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claims, including the duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995).  Here, VARO fulfilled its obligation under 
section 5103(a) in the statement of the case issued in August 
1998.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).


2.  PTSD

In August 1990 the appellant was diagnosed by Marie King, 
Ph.D., with a personality disorder not otherwise specified, 
manifested in passive-aggressive, paranoid, and avoidant 
traits.

In July 1991 David Reamy, a social worker, stated that the 
appellant had been diagnosed with major depression, single 
episode, mild.

In June 1992 Sanford Fredman, examined the appellant.  He 
opined that the appellant suffered from major depression and 
severe anxiety.

In June 1992 Jean Trost, Ph.D., diagnosed the appellant with 
rule out psychotic disorder, not otherwise specified; 
paranoid personality disorder, and developmental arithmetic 
disorder.

At the June 1997 hearing, the appellant testified that, when 
he entered the military, he did not have problems but that, 
when he got out, he did have problems.  He stated that his 
problems resulted from being yelled at, participating in 
training exercises, taking orders, and seeing people killed 
in motor vehicle accidents.  The appellant explained that he 
never saw anyone die but that he knew people who had died.

He added that before he entered the service he was outgoing 
and he had many friends.  He stated that during service he 
began having nightmares.  He stated that following service he 
was unable to sleep or eat.  He explained that he suffered 
from depression and stress disorder.  He said that he had not 
been diagnosed with PTSD.

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1998).  In addition, in the 
case of a disease only, service connection may be established 
by (1) evidence of the existence of a chronic disease in 
service or of a disease, eligible for presumptive service 
connection pursuant to statute or regulation, during the 
applicable presumption period and (2) present disability from 
it.  Savage, 10 Vet. App. at 495.  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  Id.  Service 
connection may also be granted for any disease if all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1998).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

In general, under pertinent law and VA regulations, service 
connection may be granted for a disability which was incurred 
during service or, ddition, service connection 
may be granted for a disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. § 
3.1(y) will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
C.F.R. § 3.304(f) (1998).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.

The appellant has not presented medical evidence of a 
diagnosis of PTSD.  The appellant has been diagnosed with a 
personality disorder, major depression, severe anxiety, a 
paranoid personality disorder, and a developmental arithmetic 
disorder, but not PTSD.  Mere contentions by a claimant, 
without supporting evidence of a current disability, do not 
constitute a well-grounded claim.  Rabideau, 2 Vet. App. at 
144; King v. Brown, 5 Vet. App. 19 (1993).

Considering the foregoing facts, it is obvious that the 
appellant has not submitted competent evidence sufficient to 
render his claim of service connection well grounded for 
PTSD.  Caluza, 7 Vet. App. 498.  "Competent" evidence may 
be lay evidence in circumstances in which the determinative 
issue does not require medical expertise, such as the 
occurrence of an injury or the recounting of symptoms.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Heuer v. Brown, 7 
Vet. App. 379 (1995).  However, where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, 10 Vet. App. at 
137; Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
appellant's contentions and statements on appeal have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability.  Espiritu, 2 Vet. App. 492.  
On the basis of the above findings, no basis in the record 
can be identified that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the August 1998 supplemental 
statement of the case.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).


3.  Section 1151 claim

On March 21, 1990, as a VA outpatient, the appellant was 
diagnosed with hammertoes of both feet.  Surgical correction 
was planned for April 6, 1990.

On April 5, 1990, the appellant complained of painful, 
contracted digits two through four on his right foot and two 
and three on his left foot, painful big toes, and bumps on 
the side of his toes.  The appellant was diagnosed with 
hammertoes.  The plan was arthrodeses of affected digits.

An April 7, 1990 VA discharge summary indicates that the 
appellant was hospitalized for status post-arthrodeses 
bilateral foot, right second through fourth, left second and 
third.  The examiner noted that the appellant would need to 
be off work for six weeks.  The examiner prescribed crutches.

On April 27, 1990, a VA examiner noted that the appellant was 
two weeks status- post hammertoe surgery and was without any 
complaints.

On May 11, 1990, an examiner noted that the appellant had 
bilateral foot surgery four weeks previously.  The examiner 
added that the appellant would be unable to work from April 
1990 to July 15, 1990.  The surgery performed was arthrodeses 
of the second, third, and fourth digits of the right foot and 
the second and third digits of the left foot.

On May 25, 1990, the appellant was seen for follow-up to his 
surgery.  Pins were removed.  The examiner noted that the 
surgical incision was well healed.  The diagnosis was 
satisfactory progress status post multiple arthrodeses of 
digits.

In August 1990 the appellant was treated for complaints of 
pain and numbness in his toes.  The diagnosis was status-post 
hammertoe surgery, five months.

In December 1990 a VA examiner noted that the appellant was 
healing satisfactorily following multiple arthrodeses.

In April 1991 the appellant complained of floating toes on 
the second digit of the right foot and the fourth digit of 
the left foot.  The diagnoses were pes planus and status-post 
arthrodeses.

In August 1991 the appellant complained of pain across his 
toes when they rose and rubbed against his shoes.  He was 
diagnosed with floating toes on the second digit of the right 
foot and the fourth digit of the left foot.  The examiner 
noted that the appellant's long flexor of his left fourth toe 
was not intact.  The appellant was educated about surgery for 
syndactyly of the left fourth toe to the third toe.

On February 10, 1992, the appellant underwent a syndactyly of 
the third and fourth toes of the left foot to correct a 
floating fourth toe.

A February 12, 1992 VA discharge order indicates that the 
appellant was hospitalized for a floating fourth toe of the 
left foot.  The examiner noted that the appellant would be 
off work for four weeks.

On February 28, 1992, the sutures were removed from the 
appellant's toes.  He complained only of mild soreness.

On March 13, 1992, the appellant was examined following the 
surgery.  He had no complaints.

An August 1992 X-ray examination of the appellant's feet 
revealed chronic post-surgical changes.

In September 1992 the appellant consulted with VA physicians 
about surgical removal of a K-wire fragment in his right 
first metatarsal from foot surgery in 1990.

In December 1992 the appellant underwent surgery for repair 
of a floating toe on his right foot.

In January 1993 the appellant denied any right foot 
discomfort and commented that the incision appeared to be 
healing well.

In August 1993 the appellant complained of pain around a 
fused joint where he had had a V-Y plasty one year 
previously.  An X-ray examination revealed that the bones 
were aligned and joint spaces were normal.  No sign of 
inflammation or infection was seen.  The diagnosis was 
status-post V-Y plasty.

In September 1993 a VA examiner noted that the appellant was 
healing well following floating toe repair surgery in 
December 1992 but that the appellant still had occasional 
pain.

At an April 1995 VA examination, the appellant complained 
that his feet had been "messed up" ever since surgery.  He 
stated that he had fused joints and toes of both feet with 
loss of dexterity and flexibility secondary to surgery in 
1992.

The examiner noted well-healed surgical scars on the dorsum 
of the right second, third, and fourth toes with fusion of 
the proximal interphalangeal joints.  There were also well-
healed surgical scars of the left second and third toes with 
fusion of the proximal interphalangeal joints.  There was a 
surgical syndactyly of the left third and fourth toes with 
shortening of the fourth toe.  The examiner diagnosed 
residuals of bilateral foot surgery with proximal 
interphalangeal joint fusion of the left second and third 
toes with shortening of the fourth toe; status post proximal 
interphalangeal joint fusion of the right second, third, and 
fourth toes; and history of recurrent callosity formation of 
the left foot.  An X-ray examination of the appellant's feet 
revealed that a metallic pin in the projection of head of 
right second metatarsal.  There had been previous fusion 
procedure involving the proximal interphalangeal joints of 
the right second, third, and fourth toes.  There was fusion 
procedure involving the proximal interphalangeal joints of 
the left second and third toes.  Only a small part of the 
proximal aspect of the proximal phalanx of the left fourth 
toe is identified, the remnant was presumed to have been 
resected.  No other significant abnormalities were seen.

In September 1996, after reviewing the appellant's medical 
records, a VA physician stated that no unintentional 
residuals had resulted from the appellant's December 1989 
foot surgery.

At the June 1997 hearing, the appellant stated that he had 
had pain for three or four years after his surgery and that 
he had not been informed that the surgeon was going to leave 
a metal pin in his foot.  He stated that he had not been 
informed that a trainee was going to perform the surgery.  
The appellant clarified that he was referring to surgery 
performed in April 1990 and February 1992.  The appellant 
stated that he had not been adequately informed about the 
surgery that was performed.  The appellant added that a 
podiatrist who worked for the VA had informed him that his 
feet would never heal because of how the operations had been 
performed.

Benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991) may be granted upon a showing that additional 
disability or death resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination at a VA facility.  In order to find 
that the additional disability or death was a result of 
training, hospitalization, medical or surgical treatment, or 
examination at a VA facility, it is necessary to show that 
the additional disability or death was actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  38 
C.F.R. § 3.358 (1998).  Compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Gardner v. Brown, __ U.S. 
__; 115 S. Ct. 552, 556 (1994).

The preliminary question to be answered regarding the 
appellant's claim for entitlement under the provisions of 38 
U.S.C.A. § 1151 (West 1991), is whether he has presented a 
well-grounded claim.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The evidence needed to support a well-
grounded claim vary according to the type of claim filed, the 
issues involved, and the benefit sought.  However, it is well 
established that, with respect to claims such as service 
connection, involving questions of etiology or causation of a 
death or disability, medical evidence is needed to support 
the claim.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  If an appellant has 
not presented a well-grounded claim, the claim must fail, and 
there is no duty to assist in the development of the claim.  
See Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact alleged is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy, 1 Vet. App. at 81.

The appellant's claim should be denied as not well grounded 
because there is no objective medical evidence supporting it.  
When a claim is not well grounded, no further duty to assist 
in the development of the facts pertinent to the claim 
attaches.  The record discloses no medical evidence 
indicating that the appellant's foot disorders were 
aggravated by VA treatment.  The appellant has not submitted 
any clinical evidence to support the specific arguments made 
regarding the his foot surgeries.  There is no objective 
medical evidence showing that there were any unintended 
residuals of treatment received during his hospitalizations 
by VA.  This is the primary factor in the decision that the 
claim is not well grounded because the contentions are 
unsupported by objective medical evidence.

The appellant's arguments have been carefully considered.  As 
a lay person, he is competent to describe symptoms that he 
has experienced or observed; however, he is not competent to 
render a medical diagnosis or to offer a medical opinion that 
his foot disabilities were worsened by VA hospitalization or 
treatment, as this requires medical expertise.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Thus, there is no appropriate basis for concluding 
that the appellant has met the initial burden of producing 
evidence of a well-grounded claim.  Nothing in the record 
suggests that the VA hospitalization and treatment aggravated 
the appellant's foot disabilities.  See Gardner,     U.S. at    
, 115 S. Ct. at 555-56 (stating that 38 U.S.C.A. § 1151 
imposes a requirement of a causal connection between the 
"injury" or "aggravation of an injury" and 
"hospitalization, medical or surgical treatment").

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a); see Grottveit, 
5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 
Vet. App. at 81.  The record lacks competent evidence a nexus 
between VA hospitalizations and worsening of the appellant's 
foot disabilities.

In the absence of such evidence, the appellant has not 
presented a well-grounded claim for entitlement to benefits 
under 38 U.S.C.A. § 1151 for arthrodeses of toes of both 
feet.  Because the appellant failed in his initial duty to 
submit a plausible, well-grounded claim, VA's statutory duty 
to assist her has not arisen and the appealed issue must 
necessarily be denied.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.316 (1998); Gilbert, 1 Vet. App. at 55 (1990).

Although VARO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
this error was harmless.  See Edenfield v. Brown, 8 Vet. App. 
384, 390 (1996) (en banc) (remedy for deciding on the merits 
a claim that is not well grounded should be affirmance, on 
the basis of nonprejudicial error, of the decision by agency 
of original jurisdiction).  Accordingly, the appellant's 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 
for arthrodeses of toes of both feet must be denied.  
Edenfield v. Brown, 8 Vet. App. at 390 (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).


4.  Clothing allowance

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of 
Veterans Appeals (Court) has defined a well grounded claim as 
a plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  When a veteran has presented a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), the Department of Veterans Affairs (VA) has a duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

There is evidence that the appellant uses prescription 
medication to treat his service-connected calluses.  The 
appellant has stated that the medications that he uses stain 
fabric.  This evidence is sufficient to create a well-
grounded claim for entitlement to a clothing allowance.  All 
facts relevant to the appellant's claim have been properly 
developed.

To establish entitlement to an annual clothing allowance on 
the basis of medication prescribed for a service-connected 
skin disorder, the VA Chief Medical Director or the 
Director's designee must certify that a veteran's use of 
medication prescribed by a physician causes irreparable 
damage to a veteran's outergarments.  38 U.S.C.A. § 1162 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.810(a)(2) (1998).

In April 1996, the Chief of the Prosthetic and Sensory Aid 
Service at the Jackson, Mississippi, VA Medical Center (VAMC) 
noted that the appellant's calluses had been treated with 
Nizoral(tm) cream, Lamisil(tm), and Lac-Hydrin(tm).  He contacted the 
manufacturers of Lac-Hydrin(tm) and Nizoral(tm).  Both companies 
stated that there had never been a report of their product 
staining clothing.  He concluded that Lac-Hydrin(tm) and 
Nizoral(tm) did not stain clothing.  He compared the ingredients 
of Nizoral(tm) and Lamisil(tm) and concluded that because, with the 
exception of the drug used, the ingredients were identical, 
that Lamisil also did not stain clothing.

At the June 1997 hearing, the appellant testified that the 
cream he used for his calluses stained his socks and shoes 
and left an odor.  He stated that he replaced his socks 
approximately every two months because of the stains.

The appellant has reported that his medications do in fact 
stain and ruin his socks.  However, the manufacturers of the 
medications have stated that the medications that the 
appellant uses would not irreparably damage his outer 
clothing.  Based upon this information Chief of the 
Prosthetic and Sensory Aid Service, a medical professional, 
determined that the appellant's use of medication prescribed 
by a physician causes irreparable damage to the appellant's 
outergarments.  Because the Chief of the Prosthetic and 
Sensory Aid Service is a medical professional and because his 
opinion is supported by information from the manufacturers of 
the appellant's medications, his opinion is accorded greater 
weight than the appellant's uncorroborated testimony.  
Accordingly, the preponderance of the evidence is against the 
appellant's claim, and a clothing allowance is not warranted.


ORDER

Entitlement to service connection for a disorder manifested 
by low back pain is denied.

Entitlement to service connection for PTSD is denied.

Compensation for arthrodeses of toes of both feet, pursuant 
to 38 U.S.C.A. § 1151, is denied.

Entitlement to an annual clothing allowance is denied.


REMAND

In his December 1992 substantive appeal (VA Form 9), the 
appellant indicated that he did wish have a personal hearing 
before the Board on the issues of entitlement to service 
connection for left shoulder pain; entitlement to a temporary 
total disability rating based on hospitalization, from April 
5-7, 1990; and entitlement to a temporary total disability 
rating based on hospitalization, from February 10-12, 1992.  
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for a hearing before the 
Board.

The appellant and his representative are free to furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141(1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

Following completion for the requested development, the 
appellant's claim should be returned to the Board for further 
consideration.

No action is required of the appellant until he is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure full compliance with due process requirements.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

